Citation Nr: 0733376	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In a December 2002 rating decision, the RO denied service 
connection for psychiatric disorder.  Because significant 
additional pertinent and material evidence was received at 
the RO within one year of the date of the mailing of the 
notice of the December 2002 determination, and which prompted 
the August 2004 rating decision, the RO was required to 
consider that evidence in connection with the veteran's 
initial September 2002 application for service connection for 
psychiatric disorder because it is deemed as having been 
filed in connection with that claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999).  As such, the Board has 
identified the issue on appeal as one of direct service 
connection for a psychiatric disorder rather than as a claim 
to reopen.


FINDING OF FACT

A psychiatric disorder, diagnosed as schizophrenia, is 
attributable to service.


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as schizophrenia, was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102 3.303, 3.307, 3.309, 4132 
(1992, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disorder, to include schizophrenia.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for psychosis, including schizophrenia, 
when it is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1102, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, there are multiple private opinions, as well as 
lay evidence, tending to establish that the veteran began 
having symptoms of a psychiatric disorder during service or 
within the initial post-service year.  The first record of 
treatment for a psychiatric disorder dates from December 
1992, 15 months after separation, when the veteran was first 
hospitalized.  At that time, B. Gimbel, M.D. diagnosed the 
veteran with schizophrenia and described the veteran's 
adaptive functioning as fair and rated the severity of 
psychosocial stressors as moderate.  In February 2005, G. 
Ruffin, M.D. reported that the veteran was grossly psychotic 
and opined that the veteran's condition began in service.

The veteran reported to his physicians in December 1992 and 
February 2005 that he had had symptoms prior to his 
separation from service.  In his September 2002 claim, the 
veteran indicated that his symptoms began in June 1991.  In 
an August 2005 statement, the veteran's mother reported that 
the veteran, immediately after returning from active service, 
exhibited changes in his behavior including paranoia.  A 
neighbor of the veteran's family stated in a letter to the VA 
regional office dated August 2005 that the veteran exhibited 
strange behavior after returning from active service.  The 
Board finds the lay statements of the veteran, his mother, 
and his neighbor both competent and credible.  Layno v. 
Brown, 6 Vet. App. 465, 471 (1994); 38 C.F.R. § 3.159(a)(2).

Accordingly, the Board finds that the evidence reflects that 
symptoms of schizophrenia manifested either in service or 
within one year of separation from service.  To determine 
whether the veteran's disability manifested to a degree of 10 
percent within one year of discharge, the diagnostic criteria 
for schizophrenia must be applied.

Under 38 C.F.R. § 4.132 (1992), undifferentiated 
schizophrenia was evaluated under former Diagnostic Code 
9204, which provided that psychoses would be rated pursuant 
to the General Rating Formula for Psychotic Reactions.  
According to the General Rating Formula, psychoses that were 
in full remission warranted a noncompensable rating.  A 10 
percent evaluation required that the condition be productive 
of mild impairment of social and industrial adaptability.  A 
30 percent evaluation was warranted when there was definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation required considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted when the psychotic disorder was productive of 
severe social and industrial adaptability.  A 100 percent 
evaluation required active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce complete social and industrial inadaptability.  

The symptoms and subsequent diagnosis of schizophrenia by B. 
Gimbel, M.D., finding the veteran's severity of psychosocial 
stressors as moderate and his level of adaptive functioning 
as fair, most closely approximate the criteria for a rating 
of 10 percent disabling under Diagnostic Code 9204.  It is 
likely based on the symptoms witnessed by the veteran's 
mother and a neighbor, that the symptoms were also manifest 
to a degree of 10 percent during the first post-service year.  
The Board, therefore, finds the probative evidence, to 
include the post-service medical treatment records, lay 
statements, and the reports of B. Gimbel, M.D. and G. Ruffin, 
M.D., supports a finding that the veteran's schizophrenia 
manifested to at least a compensable level during the first 
year after service.  Consequently, the benefit sought on 
appeal is granted. 

Duties to Notify and Assist

In this decision, the Board grants service connection for 
schizophrenia.  This represents a complete grant of the 
benefit sought on appeal.  Thus, a discussion of VA's duties 
to notify and assist is not necessary.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


